DETAILED ACTION
1.	The Amendment filed on March 28, 2022 has been considered.  However, the amended claims are ineffective to overcome the previous Rejection; especially, 35 USC § 112 Rejection.  
Claims 1-11, 26-34 are pending.

Notice of Pre-AIA  or AIA  Status
2.	The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Claim Objections
3.	Claim 35 is objected to because of the following informalities: Claim 35 is not found in the claim set [there are only claims 1-11 and 26-34 are pended].  Appropriate correction is required.

Claim Rejections - 35 USC § 112
4.	The following is a quotation of 35 U.S.C. 112(b):

(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.

The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:

The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.

5.	Claims 1-3, 10, 11, 26, 27 and 30-34 are rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor, or for pre-AIA  the applicant regards as the invention. 
Claims 1 and 11 recite the limitation “detecting a triggering action, wherein the triggering action is indicative of an engagement or a likely engagement of the power take-off unit” renders the claim indefinite; since it is not clear that what a likely engagement of the power take-off unit meant? And furthermore, a likely would perform uncertain or negative meaning for this limitation.
The Applicants are required to clarify or to revise the claimed features.

Response to Arguments
6.	Applicant's arguments filed on March 21, 2022 have been fully considered but they are not persuasive.
	As discussed in the interview that occurred on March 22, 2022, which focused on the limitation of “detecting an action indicative of an engagement or a likely engagement of the power take-off unit”; The Applicant’s Representative agreed to modify the phrase “likely engagement” to provide the certainty meaning for the claimed limitations.  
However, the limitation of “a likely engagement” still remains in the claims 1 and 11 which raise the uncertain or negative meaning in the claimed limitation.
Therefore, claims 1, 11 and their dependent claims 2, 3, 11, 26, 27 and 30-34 continues to be rejected based upon 35 USC 112, second para. Rejection.

Allowable Subject Matter
7.	Claims 4-9, 28 and 29 are allowed.
8.	Claims 1 and 11 would be allowable if rewritten or amended to overcome the rejection(s) under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), 2nd paragraph, set forth in this Office action.
9.	Claims 2, 3, 10, 26, 27 and 30-34 would be allowable if rewritten to overcome the rejection(s) under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), 2nd paragraph, set forth in this Office action and to include all of the limitations of the base claim and any intervening claims.  



Conclusion
10.	THIS ACTION IS MADE FINAL.  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the mailing date of this final action. 

11.	Any inquiry concerning this communication or earlier communications from the examiner should be directed to JOHNNY H HOANG whose telephone number is (571) 272-4843.  The examiner can normally be reached on Monday-Friday [Maxi-Flex].
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool.  
To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.  
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Logan Kraft can be reached on (571) 270-5065.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  
For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.



/J.H.H./
June 28, 2022




/Johnny H. Hoang/
Examiner, Art Unit 3747



/JOHN KWON/Primary Examiner, Art Unit 3747                                                                                                                                                                                                        June 28, 2022